EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
27. (Currently Amended) The device of claim [22] 21, wherein the ophthalmic treatment wand includes a therapeutic applicator cover.

33. (Currently Amended) A method for constructing a modular, light-guided ophthalmic-treatment-system comprising:
providing an ophthalmic treatment wand made of a light transmissive material, said wand having a distal end with a plurality of emission ports at least partially circumscribing said distal end, wherein
said wand is configured to propagate light through the wand to the plurality of emission ports at least partially circumscribing the distal end of the wand; and
	releasably connecting a plurality of interchangeable therapeutic applicators to the distal end of the wand, wherein only one of the plurality of interchangeable therapeutic applicators is present at a time at the distal end, each of the applicators having a corresponding connection configuration to said ophthalmic treatment wand, each applicator embodying a different therapeutic-agent delivery configuration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/9/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,166,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to because there are duplicates for figures 5a-5c. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Reasons for Allowance
Claims 21, 23-27, 29-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 21, 29, and 33 the prior art of record does not teach or suggest a device or method using said device, as claimed by Applicant, where the device includes a plurality of interchangeable therapeutic applicators; each of the applicators having a corresponding connection configuration to said ophthalmic treatment wand, each applicator embodying a different therapeutic-agent delivery configuration.
Claims 23-27, 30-32, and 33-40 are dependent on allowed matter from claims 21, 29 and 33 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791